PER CURIAM.
The relator, Jones, seeks to invoke the supervisory jurisdiction of this court, requesting that a writ of habeas corpus be issued and relief be granted in matters arising out of his incarceration in Louisiana State Penitentiary, Angola, Louisiana, pursuant to his criminal conviction by the Fourteenth Judicial District Court for the State of Louisiana.
Article 7, Sections 10 and 29, of the Louisiana Constitution of 1921, grants appellate jurisdiction to the Supreme Court of Louisiana in matters arising out of criminal confinement. A Louisiana court of appeal has neither appellate nor supervisory jurisdiction over matters arising out of commitment because of criminal proceedings. State ex rel. Carpenter v. Sheriff of Calcasieu Parish, 245 So.2d 184 (La. App. 3rd Cir. 1971) and cases cited therein. The relator’s application is, therefore, denied.
Writ denied.